Citation Nr: 1517174	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  09-36 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for hearing loss of the right ear. 

3.  Entitlement to service connection for hearing loss of the left ear.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1983 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied entitlement to the benefits currently sought on appeal.  


FINDINGS OF FACT

1.  The Veteran has current hearing loss disabilities of the right and left ears. 

2.  The Veteran's hearing loss disabilities of the left and right ear are related to service.

3.  The Veteran's tinnitus had its onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).
 
2.  The criteria for service connection for hearing loss of the left ear have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

3.  The criteria for service connection for hearing loss of the right ear have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service Connection Claim for Tinnitus 

Here, the Veteran contends that his tinnitus began in service as a result of excessive in-service noise exposure.  
Initially, the Board notes that the Veteran has a current diagnosis of tinnitus.  Specifically, the Veteran's treatment records reflect complaints of tinnitus.  Moreover, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

In his February 2009 notice of disagreement, the Veteran specifically contends that the ringing in his ears began in 1984 and that he has had ringing in his ears since that time.  See also June 2008 service connection claim.  The Veteran further stated that for many years after his separation from service, he did not have adequate health insurance to address his hearing problems.  

The Veteran's lay statements are supported by his DD 214 which lists his military occupational specialty as a cannon fire direction specialist.  This specialty is noted to have a high probability of noise exposure.  Moreover, the Veteran's private treatment records dated prior to the date of the service connection claim, state that the Veteran reported a high pitch tinnitus "since military."  The Board finds this treatment record to be highly probative evidence that the Veteran had tinnitus since service as this treatment record was dated several years prior to the date of the service connection claim.  

The Veteran was afforded a VA examination in October 2008 and a medical addendum opinion was obtained in October 2014.  The examiner opined that the Veteran's tinnitus was less likely than not related to service as it was noted that the Veteran reported onset of tinnitus in the 2000s.  An October 2014 negative addendum opinion relied on the history noted in the October 2008 examination report.  However, the October 2014 medical opinion did not adequately consider the Veteran's additional lay statements that state that tinnitus had its onset in service and that he has had problems with tinnitus since service.  Thus, the Board cannot find this examination report to be probative.         

After resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran is both competent and credible to report a history of tinnitus that began in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, in light of his military occupational specialty and his competent and credible statements that his tinnitus began in service and that he has had tinnitus since service, the Board finds that the Veteran's tinnitus had its onset in service.  Accordingly, service connection for tinnitus is warranted. 

Service Connection Claims for Hearing Loss of the Right and Left Ears 

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

The Board finds that the Veteran does have a current hearing loss disability of both the left and the right ear.  An October 2008 VA examination report revealed that the Veteran had a hearing loss disability of the left ear but not of the right ear pursuant to 38 C.F.R. § 3.385.  However, the Veteran submitted a private audiogram report dated May 2008 which shows that the Veteran had a threshold level of 40 decibels at 4000 Hertz.  This audiogram report indicates that the Veteran does have a hearing loss disability of the right ear pursuant to 38 C.F.R. § 3.385.  This audiogram report is dated less than one month prior to the date of the service connection claim for hearing loss.  The Board finds that the Veteran has submitted sufficient evidence of a current disability due to the short period of time between the May 2008 audiogram report and the June 2008 service connection claim.  See Romanowksy v. Shinseki, 26 Vet. App. 289, 294 (2013) (the Board must consider evidence of a "recent" diagnosis made prior to the filing of a claim).  As such, the Board finds that the Veteran has current hearing loss disabilities of both the right and the left ears pursuant to 38 C.F.R. § 3.385.  

The Veteran's service treatment records reveal an in-service threshold shift in both the left and the right ears.  The service records contain several audiograms, to include his November 1982 entrance examination and his April 1987 separation examination.  

On the audiological evaluation in November 1982, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
15
10
LEFT
10
10
20
5
20

On the audiological evaluation in April 1987, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
25
30
LEFT
5
25
25
10
30

The Veteran's service treatment records were not available for the October 2008 examiner to review.  The examiner opined that the Veteran's hearing loss was less likely than not related to service on the basis that no evidence was presented that established a link between hearing loss and military service.  The Veteran's service records were provided to the October 2014 evaluator, and the evaluator opined that the Veteran's hearing loss was less likely than not related to service, in part, due to the fact that the Veteran did not have a significant shift in hearing sensitivity during service.  However, the Veteran's November 1982 entrance examination report and April 1987 separation examination report clearly show a significant threshold shift at 500 Hertz, 1000 Hertz, 3000 Hertz, and 4000 Hertz of the right ear and 1000 Hertz and 4000 Hertz of the left ear.  Thus, the Board cannot find the October 2008 and October 2014 medical opinions to be probative. 

The Veteran submitted a statement from a private evaluator dated May 2008, which states that the Veteran has hearing loss which is more than likely noise induced, to include military noise exposure.  The same evaluator again stated in September 2008 that the Veteran's military noise exposure "is more than likely the cause of his hearing loss."  The Board finds these statements to be probative as the evaluator considered the Veteran's competent and credible lay statements regarding noise exposure in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In light of the Veteran's competent and credible statements regarding acoustic trauma in service, service treatment records which demonstrate a threshold shift in service, and the private evaluator's opinion which associates the Veteran's hearing loss to service, the Board finds that service connection for hearing loss of the left and right ear is warranted.      


ORDER

Service connection for tinnitus is granted. 

Service connection for bilateral hearing loss is granted
 




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


